In an action for a divorce and ancillary relief, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (O’Connell, J.H.O.), entered July 28, 2011, which, upon a decision of the same court dated November 29, 2010, made after a *728nonjury trial, inter alia, equitably distributed the marital property.
Ordered that the judgment is affirmed, without costs or disbursements.
Under the facts of this case, the Supreme Court did not improvidently exercise its discretion in permitting the defendant, at trial, to present certain testimony and evidence relating to financial issues.
Moreover, the Supreme Court properly calculated the defendant’s share of the appreciation in the value of the marital residence over the course of the marriage (see Jones v Jones, 92 AD3d 845, 847 [2012]; Mongelli v Mongelli, 68 AD3d 1070, 1072 [2009]; Kilkenny v Kilkenny, 54 AD3d 816, 818-819 [2008]).
The plaintiff’s remaining contentions are without merit.
Mastro, J.E, Rivera, Chambers and Miller, JJ., concur.